DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dussault (US Pat No 7,607,280).
Regarding claim 1, Dussault discloses a method of picking a single material sheet from a support member, the method comprising: 
aligning a gripping member above the support member, wherein the gripping member comprises a pair of spaced apart pinching members (18, 20) movably coupled with a main frame (212), and each pinching member includes an exposed gripping surface that is substantially planar and that faces an exposed surface of the single material sheet (as shown in figure 5A); 
moving the gripping member toward the exposed surface of the material sheet such that the gripping surfaces of the pinching members engage a portion of the material sheet (as shown in figure 5B); 
moving the pinching members for the gripping member toward each other while the pinching members engage the portion of the material sheet so as to pinch the portion of the material sheet between the pinching members (as shown in figures 4B, 5C and 5D); and 

Regarding claim 20, Dussault discloses a plurality of gripping members

Regarding claim 11, Dussault discloses an automated system for picking a single material sheet from a support member, the system comprising: 
a gripping member comprising a main frame (210), and a pair of finger members (14) movably coupled to the main frame, 
wherein each finger member comprises: 
a carriage member (57) that is secured to and movable along a rail (58/60) of the finger member; and 
a pinching member (18/20) coupled with the carriage member, wherein the pinching member includes an exposed lower gripping surface that is substantially planar; 
wherein the pinching member for each finger member is movable, via the corresponding carriage member, toward the pinching member of the other finger member so as to facilitate engaging contact between facing sides of the pinching members during system operation (as shown in figures 5A through 5E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dussault further in view of Gromadzki et al (US Pat No 7,744,078).
Regarding claims 2 and 13, it is noted that Dussault fails to disclose determining the distance between the gripping surface and material sheet.  However, Gromadzki discloses a sheet separation device wherein the distance between the gripping surface and the sheet is determined by way of a sensor (see column 8, lines 43-54).  It would have been obvious to one having ordinary skill to have modified the device taught by Dussault with the teachings of Gromadzki to achieve the predictable result of determining the distance between the pinching mechanism and sheet to be removed so that different sized foils can be acted upon (e.g. obvious to try with limited, predictable results).
Regarding claim 3, the combination of Dussault and Gromadzki discloses the distance D1 is determined based on a distance D2 that is measured between a detector (see column 8, lines 43-54) and the exposed surface of material (e.g. since the distance between the gripping member and detector is static).
Regarding claim 4, Gromadzki discloses the sensor being one of ultrasonic sensors, lvdt stroke sensors, IR beam distance measurement devices, and inductance sensing devices.  It 
Regarding claims 5 and 14, the combination discloses the gripping member is moved toward the material sheet such that the gripping surface of the one of the pinching members is moved a distance that is greater than the distance D1 (e.g. since Dussault discloses that the gripping members swell to provide pressure to the sheets S1 and S2, column 5, lines 9-29).

Claims 10, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dussault.
Regarding claim 10, it is noted that each gripping member taught by Dussault comprises two pinching members.  However, it would have been obvious to one having ordinary skill to have separated the gripping members such that there are multiple for gripping each sheet to provide the device with ease of maintenance such that separating the gripping members would be easier to replace than the entire sheet as a hole.
Regarding claim 12, it is noted that Dussault fails to explicitly disclose a controller for performing the desired operations.  However it would have been obvious to one having ordinary skill to have used a controller for the device of Dussault since it is well known that the use of a controller to control the operation as desired, of each indivual part, to cause the device to function as disclosed.
.
Allowable Subject Matter
Claims 6, 7, 8, 9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests (i) a distance between the pinching members of the gripping member is from about 2.54 mm to about 3.30 mm (ii) the material sheet comprises a single ply fabric material (iii) the support member comprises a stack of vertically aligned material sheets, and the single material sheet comprises an uppermost material sheet disposed on the stack (iv) the gripping member further comprises: a second carriage member that is secured to and movable along a rail and between a first end and a second end of the main frame, wherein the second carriage member is further secured to the finger member to facilitate movement of the finger member relative to the main frame.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art discloses the concept of the invention without actually teaching the claimed features thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Patrick Cicchino/             Primary Examiner, Art Unit 3619